Case: 2:20-cv-03196-MHW-CMV Doc #: 20 Filed: 11/16/20 Page: 1 of 1 PAGEID #: 275




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 MICHAEL ABBATE,

                       Plaintiff,

        v.                                               Civil Action 2:20-cv-3196
                                                         Judge Michael H. Watson
                                                         Magistrate Judge Chelsey M. Vascura
 VERDE ENERGY USA OHIO, LLC,

                       Defendant.




                                            ORDER

       On November 13, 2020, the parties represented that they are pursuing settlement and a

second mediation and request that the Court await the results of the mediation before setting a

scheduling conference. The parties’ joint request is GRANTED. The parties are DIRECTED

to file a joint written REPORT detailing the status of this case ON OR BEFORE December

16, 2020, unless they have filed a dismissal entry in accordance with Federal Rule of Civil

Procedure 41(a)(1)(A) in the interim.


               IT IS SO ORDERED.


                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE
